DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozlowski et al. (US-8,936,289) in view of WIPO WO 2017/116614.
 	The patent to Kozlowski et al. shows a gripper (100 or 200) comprising generally U-shaped rotors (110, 112) having two outer sides or “legs” rotatably mounted to opposing angular jaws (see Figs. 1 and 2) wherein each angular jaw is formed as a tooling member made up of a base (124), a middle segment (126), and a distal segment (128).  Tendons (410) are wound around the drives shaft of the rotors and along each tooling member to actively pivot the jaws between a gripping position and an open position.  The Kozlowski et al. patent does not disclose an abducting tendon for autonomously returning the tooling member to an open position as called for in the above method claims.
 	However, the WIPO WO 2017/116614 reference shows a robotic gripper substantially similar to the Kozlowski et al. gripper, but each of the WIPO (‘614) tooling members includes an adducting tendon (275) for moving the tooling member toward a gripping position and a separate abducting tendon (285) urging the tooling member to an ungripped position.  As best shown in Figures 4C and 4G, the adducting and abducting tendons are each attached to the distal segment (180) of a respective tooling member.  The proximal end of the adducting tendon (275) is attached to the hub (210) of a rotor, and the proximal end of the abducting tendon (285) is attached to the base (110) at a passive return spring (310).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide separate adducting and abducting tendons on each of the Kozlowski et al. tooling members, similar to the arrangement shown in the WIPO (‘614) reference, so that each tooling member would autonomously return to an ungripped position as the jaws rotate away from a workpiece. 
Allowable Subject Matter
4. 	Claims 1-9 are allowed.
5. 	The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to fairly teach or suggest at least one rotor having a plurality of legs pivotally connected to a base and disposed with in the base in combination with the other limitations set forth in independent claim 1.
Drawings
6. 	The drawings are objected to because in Figure 22, it appears that the reference numbers “560” and “562” should be switched in order to correspond to the written description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
7. 	The disclosure is objected to because of the following informalities:  In paragraph [0078], line 7, it appears that reference number “502” should be changed to –504—in order to accurately correspond to the drawings.  
Appropriate correction is required.
Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
10/28/2022